DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For claim 24: 
Step 2A prong 1: The claims are considered an exception because they recites concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and/or using pen and paper, and they do not necessarily require generic or any computer components to be completed. The claims actually recite computer components that execute the operations/steps performed (“data processor”, “memory channel”, and “memory device”), however that does not change the fact that the operations/steps can still be performed in the mind only, and that the computer components are not necessary to the performing of the operations. The operations of “receiving” fall under observation, and “generating”, and “forming”, which in this context are calculating and writing results, fall under evaluation and judgement; “transferring” also falls under evaluation and judgement, in that the calculated results are assigned a special meaning in the mind.

Step 2A prong 2: (i)The recited additional elements do not integrate the judicial exception into a practical application because the generic elements recited mentioned above do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea utilizing said computer elements;; (ii) additional limitations are recited that explain what is being generated or formed (error codes, packet, etc.), however this does not change the fact that it is still the object of what is being observed; (iii) the objects of the determining and evaluating operations are not sufficiently complex and/or laborious that would mandate the use of a computing components.

Step 2B: The claims do not recite additional well-understood, routine, conventional activities previously known to the industry that can be evaluated using MPEP 2106.05(d) and Berkheimer Memo.

For claims 26-27, the claims further recite calculations steps that can be performed in the mind or using paper and pen; the claim further specify what is generated and based on what it is generated respectively. Steps and prongs above still apply here because the any additional information is not complex and is still within the mind.

Allowable Subject Matter
Claims 1-23 are allowed over the prior art.
Claims 24 and 26-27 would be allowable if all 35 USC § 101 rejections are overcome.
Claims 25 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 101 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Magro et al. (US 2018/0018221 A1) teaches a configuration of command queue and arbiter but not in the same manner as the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114